27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Glen R. HOLSCHER, Appellant,v.Robert ERICKSON, Appellee.
No. 93-3562MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1994.Filed:  June 23, 1994.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Glen R. Holscher, a Minnesota prisoner convicted of sexual misconduct and kidnapping-related offenses, appeals the district court's denial of his petition for writ of habeas corpus.  We conclude that the district court correctly dismissed Holscher's habeas petition for abuse of the writ, and that an opinion would lack precedential value.  We affirm.  See 8th Cir.  R. 47B.